Filed 11/18/21 P. v. Coronado CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B308296

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA283071)
           v.

 JESUS ENRIQUE
 CORONADO,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Mark S. Arnold, Judge. Affirmed.
      Alex Coolman, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
      Jesus Enrique Coronado petitioned for resentencing under
Penal Code1 section 1170.95. The trial court summarily denied
the petition without appointing counsel for Coronado. He appeals
and contends that the trial court engaged in erroneous
factfinding and failed to appoint him counsel. We agree that the
trial court erred but conclude that any error was harmless.
                           BACKGROUND
       In November of 2004, Luis Valencia was standing in the
street near his home when an SUV drove slowly by. A passenger
fired seven gunshots at Valencia, killing him. Coronado
confessed to a fellow gang member that he and another gang
member committed the shooting. In a police interview, Coronado
told detectives that on the night of the murder, he was driving an
SUV with four passengers. One of the passengers exited the
vehicle and fired seven gunshots at someone.
       Coronado was charged with one count of murder. (§ 187,
subd. (a).) The case went to trial. The court instructed the jury
with CALJIC Nos. 3.00 (principals), 3.01 (aiding and abetting),
3.31 (concurrence of act and specific intent), 8.10 (murder), 8.11
(malice aforethought), 8.20 (deliberate and premeditated
murder), 8.25.1 (drive-by murder), 8.30 (unpremeditated murder
of the second degree), and 8.31 (second degree murder—killing
resulting from unlawful act dangerous to life).
       The jury convicted Coronado of second degree murder.
(§ 187, subd. (a).) The jury found a principal personally used,
intentionally discharged, and caused death with a firearm
(§ 12022.53, subds. (b)–(e)(1)), and the offense was committed for


      1 All   further statutory references are to the Penal Code.




                                   2
the benefit of a criminal street gang (§ 186.22, subd. (b)(1)(A)).
Coronado admitted to suffering a prior felony conviction (§ 667,
subd. (d)). The trial court sentenced him to prison for 55 years to
life. We affirmed the judgment in People v. Coronado (July 25,
2007, B189922) [nonpub. opn.].
      In 2020, Coronado petitioned for resentencing under
section 1170.95. The trial court summarily denied his petition on
the grounds that Coronado was the actual killer who personally
used a firearm to commit the offense and declined to appoint
counsel.
      Coronado appealed.
                         DISCUSSION
       Coronado contends the trial court erred when it failed to
appoint counsel and then summarily denied his petition on the
incorrect theory that he was the actual killer.
       “Senate Bill No. 1437 (Stats. 2018, ch. 1015; Senate Bill
1437) eliminated natural and probable consequences liability for
murder as it applies to aiding and abetting, and limited the scope
of the felony-murder rule.” (People v. Lewis (2021) 11 Cal.5th
952, 957.) The law also added section 1170.95 to allow convicted
murderers who could not be convicted under the law as amended
to retroactively seek relief. (Ibid.)
       Under section 1170.95, subdivision (a), an offender must
file a petition in the sentencing court averring that: “(1) [a]
complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory
of felony murder or murder under the natural and probable
consequences doctrine[;] [¶] (2) [t]he petitioner was convicted of
first degree or second degree murder following a trial or accepted
a plea offer in lieu of a trial at which the petitioner could be




                                 3
convicted for first degree or second degree murder[;] [¶] [and]
(3) [t]he petitioner could not be convicted of first or second degree
murder because of changes to Section 188 or 189 made effective
January 1, 2019.” The petition must include: “(A) [a] declaration
by the petitioner that he or she is eligible for relief under this
section, based on all the requirements of subdivision (a)[;] [¶]
(B) [t]he superior court case number and year of the petitioner’s
conviction[;] [¶] (C) [w]hether the petitioner requests the
appointment of counsel.” (§ 1170.95, subd. (b).) If the petition
complies with section 1170.95, subdivision (b)’s three
requirements, then the court proceeds to section 1170.95,
subdivision (c) to determine whether the petitioner has a made a
prima facie showing for relief. (§ 1170.95, subd. (c).)
       If the section 1170.95 petition contains all the required
information, including a declaration by the petitioner that he was
convicted of murder and is eligible for relief, section 1170.95,
subdivision (c) requires the court to appoint counsel to represent
the petitioner, directs the prosecutor to file a response to the
petition and permits the petitioner to file a reply, and determine
if the petitioner has made a prima facie showing that he is
entitled to relief. (People v. Lewis, supra, 11 Cal.5th at pp. 959–
960.)
       Here, Coronado filed a facially valid petition and requested
counsel. He alleged that he had been charged with murder under
a theory of felony murder or under the doctrine of natural and
probable consequences, that he was convicted of second degree
murder, and that he could no longer be convicted of second degree
murder because of the changes made to sections 188 and 189. He
further asserted that he was not the actual killer. Therefore, the




                                 4
court erred by not appointing counsel before performing a prima
facie review.
        We review the court’s failure to appoint counsel under the
harmless error standard set forth in People v. Watson (1956)
46 Cal.2d 818. (People v. Lewis, supra, 11 Cal.5th at pp. 973–
974.) Therefore, Coronado must “ ‘demonstrate there is a
reasonable probability that in the absence of the error
he . . . would have obtained a more favorable result.’ ” (Id. at
p. 974.) Specifically, he must show that it is reasonably probable
that if he had been afforded the assistance of counsel, his petition
would not have been summarily denied without an evidentiary
hearing. (Ibid.) Coronado cannot meet that burden.
        To determine whether the petitioner has carried the burden
of making the requisite prima facie showing, the court properly
examines the record of conviction, “allowing the court to
distinguish petitions with potential merit from those that are
clearly meritless.” (People v. Lewis, supra, 11 Cal.5th at p. 971.)
This prima facie inquiry is limited. The court takes petitioner’s
factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. (Ibid.) If so, the court
must issue an order to show cause. (Ibid.) However, if the
record, including the court’s own documents, contains facts
refuting the petitioner’s allegations, then the court may make a
credibility determination adverse to the petitioner. (Ibid.)
        Here, Coronado is ineligible for relief under section 1170.95
as a matter of law. To be eligible for resentencing, Coronado
would have to show that he “could not be convicted of first or
second degree murder because of changes to Section 188 or 189”
made by Senate Bill No. 1437. (§ 1170.95, subd. (a)(3).) The jury




                                 5
instructions given at Coronado’s trial conclusively demonstrate
he cannot make that showing. “[P]otential relief under section
1170.95 extends only to those convicted of murder by operation of
the natural and probable consequences doctrine or of felony
murder.” (People v. Soto (2020) 51 Cal.App.5th 1043, 1056,
review granted Sept. 23, 2020, S263939.) Where the record
shows, as a matter of law, that the petitioner was not tried under
either of those theories, he necessarily was convicted on a theory
that survives the changes to sections 188 and 189 enacted by
Senate Bill No. 1437.
       The record establishes here that Coronado was not
convicted on a “natural and probable consequences” theory nor
was this a felony murder. While the court erred in finding
Coronado was ineligible as the actual killer who used a firearm to
commit the murder and declining to appoint counsel, the record
establishes that he was the driver, who aided and abetted the
actual killer. The court instructed the jury on this single theory
of liability, that Coronado as the driver aided and abetted the
killer. Indeed, the jury was not instructed on the natural and
probable consequences doctrine or felony murder so he could not
have been convicted on those theories. The jury, following the
given instructions, must have found that Coronado was aware of
the killer’s intent to commit murder at the time he aided and
abetted the act, and thus was liable for that offense. This is
liability for the target offense of murder; this is not liability for
murder based upon aiding and abetting some other offense, the
natural and probable consequence of which would be murder.
Nor is this a case of felony murder; it was the murder which the
perpetrator intended, not some other felony that Coronado was
aware of at the time.




                                 6
      In his reply brief, Coronado argues for the first time that,
although the jury was not instructed on either the natural and
probable consequences doctrine or felony murder, CALJIC
Nos. 3.002 (principals) and 3.013 (aider and abettor), implicate
“changes to the law of murder” made by Senate Bill No. 1437.
Coronado complains that CALJIC No. 3.00 wrongly suggested
that he was equally guilty as the actual shooter if he aided and
abetted the shooting regardless of the manner of his participation
and that CALJIC No. 3.01 failed to distinguish between an aider
and abettor’s intent to commit crimes in general and the intent to
commit murder.
      We find Coronado waived his argument regarding CALJIC
Nos. 3.00 and 3.01. “ ‘Withholding a point until the reply brief
deprives the respondent of an opportunity to answer it . . . .


      2 CALJIC   No. 3.00 reads: “Persons who are involved in
[committing] a crime are referred to as principals in that crime.
Each principal, regardless of the extent or manner of
participation is equally guilty. Principals include: [¶] 1. Those
who directly and actively [commit] the act constituting the crime,
or [¶] 2. Those who aid and abet the [commission] of the crime.”
      3 CALJIC   No. 3.01 reads: “A person aids and abets the
[commission] of a crime when he or she: [¶] (1) With knowledge
of the unlawful purpose of the perpetrator, and [¶] (2) With the
intent or purpose of committing or encouraging or facilitating the
commission of the crime, and [¶] (3) By act or advice aids,
promotes, encourages or instigates the commission of the crime.
[¶] [Mere presence at the scene of a crime which does not itself
assist the commission of the crime does not amount to aiding and
abetting.] [¶] [Mere knowledge that a crime is being committed
and the failure to prevent it does not amount to aiding and
abetting.].”




                                 7
Hence, a point raised for the first time therein is deemed waived
and will not be considered, unless good reason is shown for
failure to present it before.’ ” (People v. Selivanov (2016) 5
Cal.App.5th 726, 794.) Coronado does not explain why he made
these arguments for the first time in his reply brief and cited no
authority to support his contention that CALJIC Nos. 3.00 and
3.01 allowed the jury to convict him under the natural and
probable consequences doctrine or a felony murder theory.
Moreover, any instructional error should have been raised in his
original appeal.
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                     WINDHAM, J.*

We concur:



             EDMON, P. J.



             LAVIN, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 8